51 F.3d 267
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Guy Edward MANESS, Plaintiff-Appellant,v.POWHATAN RECEPTION & CLASSIFICATION CENTER;  Mr. Guillory;Layton Lester, Assistant Warden;  Medical Staff, P.R.C.C.;Doctor Barnes, Chief Physician, P.M.U.;  Edward Murray,D.O.C. Director, Defendants-Appellees.
No. 95-6095.
United States Court of Appeals, Fourth Circuit.
Submitted March 15, 1995.Decided April 11, 1995.

Guy Edward Maness, Appellant Pro Se.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order dismissing his 42 U.S.C. Sec. 1983 (1988) complaint.  Acting pursuant to 42 U.S.C. Sec. 1997e (1988), the district court ordered Appellant to exhaust administrative remedies and to advise the court within the time allotted by statute of the result of the administrative proceedings.  It warned Appellant that failure to comply with the order would result in dismissal of the action.  Appellant failed to comply with this order, and the district court dismissed the case without prejudice upon expiration of the allowed period.


2
The district court could properly require exhaustion of administrative remedies under 42 U.S.C. Sec. 1997e.  Its dismissal of the action, without prejudice, when Appellant failed to comply with its order was not an abuse of discretion.  We therefore affirm both the dismissal of the complaint and the district court's subsequent order denying Appellant's motion for reconsideration.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.